Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While many of the claimed features are in the alternative, the claimed “wherein the PnP module receives a range setting mode for the attribute value of the PnP module and an external input value by using the external input by using the dial module, the button module, and the display module and determines whether the external input value compared with the attribute value of the PnP module satisfies a set range, and wherein when the PnP module includes the input module and the output module, the PnP module matches and sets the attribute value of the input module and the attribute value of the output module by the external input by using the dial module, the button module, and the display module.” are not in the alternative.  
The examiner has reviewed applicant’s specification to identify what is meant be attribute value"  Para[0103-0106] specify how the attribute values is used by each module and that they are determined to be > or < a range it does not specify what is meant by attribute.  in discussing a microphone as the input device, it appears that the "attribute" is the volume or voltage level (which is what is used for volume control in a standard microphone)  Para [0049] specifies that the modules send voltage or current to/from modules and external device.  The definition of the term attribute is "1.a quality or feature regarded as a characteristic or inherent part of someone or something."  As such the term attribute values is taken as an unspecified variables (such as voltage or current or a field of a packet) value.

Hass PN 6,795, 318 states "Thus, a signal transmitted from the controller module to the application modules would be prefaced with the code of the module for which the signal is intended, so only that module actually processes the signal."  Thus, while Hass does teach having all these modules and setting the attribute by using any one other module Hass does not teach "the PnP module matches and sets the attribute value of the input module and the attribute value of the output module by the external input by using the dial module, the button module, and the display module.  (any of these modules may be skipped in Hass due to addressing).
In searching the Examiner found Bdeir PN 9,597,607 that teaches a modular system where each module in series modifies the voltage applied to the next module (Column 10 line 46 to Column 11 line 10) the button module 46A includes a tact switch 42 which when a user presses it causes the voltage from module 46A to be sent to module 46C which in turn lights the led 50 on the display module 46C.  Bdeir states (Column 3 lines 1-20) “Input modules take the incoming control Signal line, and manipulate it according to the module's function, and output the modified Signal voltage. In the case of a pressure sensor connected to a power module, for instance, the sensor module takes 5 Volts into the Signal line, and outputs a voltage between 0 and 5 Volts depending on the amount of pressure applied to the sensor. Output modules respond to the Signal line by ‘visualizing’ the voltage in light, sound, display or other forms.”.  Bdeir 
So while all of the claimed features were individually found none of the references found teach  “wherein the PnP module receives a range setting mode for the attribute value of the PnP module and an external input value by using the external input by using the dial module, the button module, and the display module and determines whether the external input value compared with the attribute value of the PnP module satisfies a set range, and wherein when the PnP module includes the input module and the output module, the PnP module matches and sets the attribute value of the input module and the attribute value of the output module by the external input by using the dial module, the button module, and the display module.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187